Citation Nr: 1504505	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1987, January 2008 to March 2008, and September 2010 to October 2010 with additional service with the Michigan National Guard, to include various unverified periods of active duty service for training (ACDUTRA).  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, July 2012, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2014, the Veteran and his daughter testified before the undersigned Acting Veterans Law Judge at the Detroit RO.  A transcript of this hearing is associated with the claims file. 

Since January 2011, the Veteran has maintained that he experiences balance problems due to bilateral hearing loss.  As discussed below, the Board has determined that service connection is warranted for hearing loss, but the Agency of Original Jurisdiction (AOJ) has not adjudicated or developed the issue of entitlement to service connection for a disability manifested by balance problems as secondary to service-connected hearing loss.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for right knee degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is etiologically related to active duty service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service with the Army and the Michigan National Guard.  The record establishes the presence of hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385; the Veteran was diagnosed with bilateral sensorineural hearing loss upon VA examination in January 2011 and audiograms associated with his National Guard service document hearing loss since October 2004.  

Service personnel records show that the Veteran served with the Army National Guard of Michigan in various artillery units and as a petroleum supply specialist.  An October 2004 service audiogram noted a loss of hearing in the high frequency range and the Veteran was placed on a permanent physical profile in March 2010 due to injury characterized as mild to moderate hearing loss.  He was reassigned to a non-hazardous noise position and ordered to wear hearing protection.  A letter to the Veteran's employer from his National Guard unit also indicated that he would experience high levels of noise exposure during a period of training in July 2010.  Although the record does not contain documentation specifically pertaining to noise exposure or hearing loss during the Veteran's periods of active duty, based on the record as a whole, the Board will concede the presence of an in-service injury.

The Board also finds that the record demonstrates a link between the Veteran's hearing loss and noise exposure during service.  The Veteran submitted several private medical opinions in support of his claim, to include letters from his private audiologist in March and August 2010 and a letter from his private primary care physician in September 2014.  A VA examination was performed in January 2011, but the accompanying April 2011 medical opinion noted that it was not possible to determine whether the Veteran's hearing loss was due to military noise exposure, industrial noise exposure, or some other factor without resort to speculation.  Opinions of this nature amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999).  Thus, the private medical opinions in support of the claim clearly outweigh the April 2011 VA medical opinion and the Board finds that the Veteran's hearing loss is etiologically related to active service.  All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral hearing loss is granted.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist the Veteran in substantiating his claim. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  This finding of no possible prejudice also extends to the undersigned duties at the hearing, as outlined in Bryant v. Shinseki, 23 Vet. App. 488 (2010), 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



REMAND

Entitlement to service connection for sleep apnea was denied by the AOJ in a July 2012 rating decision.  The Veteran filed a notice of disagreement (NOD) in February 2013 in response to the denial of service connection.  In a June 2014 rating decision, the AOJ also continued a 10 percent rating for the Veteran's right knee degenerative arthritis.  A second NOD was received in July 2014 initiating an appeal for an increased rating.  The Veteran has not been provided a statement of the case (SOC) in response to his disagreement with the denial of service connection for sleep apnea and the denial of an increased rating for right knee arthritis.  A remand is therefore required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC(s) to the Veteran and his representative on the issues of entitlement to service connection for sleep apnea and entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

2.  If the Veteran perfects an appeal with respect to either of these matters, ensure that any indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


